Luke, J.
1. Mrs. Merritt sought to recover for the alleged negligent burning of her property by the railway company. The fire which consumed the building is alleged to have been communicated to her premises by negligence in the operation of locomotive engines, and by reason of the failure of the railway company to keep its right of way clear of litter and of other matter which might be ignited by the throwing of sparks or the dumping of coals, etc. The evidence authorized the verdict in favor of the defendant.
2. The three special assignments of error upon the ruling of the court on the question of the admissibility of certain .evidence on the trial of the case, and upon alleged prejudicial remarks of the court, when the issues raised by the pleadings are considered, are without merit. Furthermore, no motion for a mistrial was made because of the alleged prejudicial remarks.
3. The several assignments of error upon the ground that tiie judge in charging the jury did not state certain contentions of the plaintiff or stated the contentions incorrectly, are wholly without merit. The contentions of the plaintiff were most fairly given to the jury.
4. The several assignments of error upon excerpts from the charge of the court, when the charge is read in its entirety, are but meticulous objections, and the excerpts complained of were not prejudicial to the plaintiff.
5. The charge of the court as a whole was full and fair. The plaintiff has had a legal trial of her case, and for no reason pointed out in *747the record was it error for the court to overrule the motion for a new trial.
Decided July 11, 1922.
Action for damages; from city court of Americus — Judge Harper. April 1, 1922.
Jones, Park & Johnson, Shipp & Sheppard, A. M. Lamar, for plaintiff.
Yeomans & Wilkinson, for defendant.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.